Julia Pugisson v. Commissioner.Pugisson v. CommissionerDocket No. 68682.United States Tax CourtT.C. Memo 1958-208; 1958 Tax Ct. Memo LEXIS 17; 17 T.C.M. (CCH) 1038; T.C.M. (RIA) 58208; December 10, 1958Julia Pugisson, 124 Jamesville Avenue, Syracuse, N. Y., pro se.  A. Jesse Duke, Jr., Esq., for the respondent.  MULRONEY Memorandum Opinion MULRONEY, Judge: Respondent determined deficiencies in the income tax of petitioner for the taxable years 1954 and 1955 in the amounts of $224 and $118, respectively. The deficiencies are predicated upon respondent's disallowance of dependency exemptions claimed by petitioner for her mother, Anna Pugisson, and her sister, Mary Pugisson, on her 1954 income tax return and her sister, Mary Pugisson, on her 1955 income tax return. Petitioner lives in Syracuse, New York, and the said returns were filed with the district director of internal*18  revenue in Syracuse, New York. Respondent now concedes petitioner is entitled to a dependency exemption for her mother, Anna Pugisson, for the year 1954. Petitioner appeared pro se and testified that during the years 1954 and 1955 her sister. Mary, was confined in a State mental institution. Petitioner said she did not pay for her sister's keep in the mental institution but that she made Sunday visits to her sister and often brought her extra food. Petitioner's sister Mary was not a dependent of petitioner during the years 1954 and 1955 within the meaning of section 152(a)(3), Internal Revenue Code of 1954, since she did not receive over one-half of her support for said years from petitioner. Respondent was right in disallowing the dependency exemption claimed for petitioner's sister for the years 1954 and 1955. Decision will be entered under Rule 50.